department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date se t eo ra t uil date dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest due to the disruption of the hurricane we granted you additional time to respond because we have not received a protest and your representative confirmed in a telephone conversation that you did not intend to protest the proposed adverse determination is now final you must file federal income ta x returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action -- if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number date date legend you or x dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we conclude that you have failed to establish a basis for exemption under that section we have considered your application_for recognition of exemption from federal_income_tax facts two brothers and their father incorporated you in date under the nonprofit laws of your state for the purpose of debt management and negotiation according to your original articles of incorporation in july of you amended the articles to include a statement that your purposes are exclusively religious charitable scientific literary or educational within the meaning of sec_501 the amendments also added clauses covering dissolution and proscriptions of inurement and political action among others of your activities in your application and in your communication of date give a detailed picture of your activities after signing a contract your clients direct payments on their credit card debt to you rather than to their creditors you keep the first month’s payment as an initial installment of your fee and then accumulate your client’s funds until you have a sufficient amount to proffer in satisfaction of the debt your literature and website describe a negotiation process but there may be less negotiation involved than you admit to your customers in your narrative description of activities in your application you suggest that you are seeking exempt since your incorporation you have been operating as a debt negotiator the descriptions status because exempt_organizations have access to pre-negotiated rates with various creditors you are entirely funded by fees and do not contemplate a fundraising program in the future the fee that you charge for this service is of the savings resulting after a reduction of the total amount of debts under management in certain cases an additional contingent_fee may be charged if the total debt reduction is in excess of of the debts under management application after the first payment clients’ monthly payments are allocated to you and applied towards funding settlement of creditor claims as a part of the contract the clients agree that you can withdraw money from their creditor reserve funds to pay any fees when there are insufficient funds to pay fees due correspondence of date you obtain clients primarily through purchased leads for which you spend an average of dollar_figure per month for contacts many of the leads are purchased from credit card companies such as visa and american express a few clients approach you through your website the following description of your organization and operations is taken from your the sales department is the primary point_of_contact for new and prospective clients from one to three highly trained people calling purchased leads responding to web inquiries and working with new clients to see that they are fully prepared to make the most of their program manager and or sales people are paid a commission based on the client’s level of debt no part of these commissions is paid to any director of the company sales people determine whether a potential client is eligible for the program by comparing income to debt and other the managing director assisted by the customer service manager contacts creditors and financial responsibilities you do not accept those who cannot handle the monthly payments which you calculate as those who make less than dollar_figure a month in pre-tax income as a matter of policy you do not work with clients who have less than dollar_figure in unsecured debt or who are unemployed clients are given some basic information about other ways of handling debt such as credit counseling bankruptcy loans and self -payment and those who do not qualify are given recommendations that they look into solutions ranging from bankruptcy to simply contacting their creditors for relief in your correspondence of date you said that if a caller is found to owe less than this amount our employees will supply information on credit council ling sic and direct the individual to search the internet or government sources for methods of budgeting and repaying debts you estimate that only about people that you speak to each year ultimately become clients negotiates settlements employees are required to sign a confidentiality and non-compete agreement it explicitly refers to information trade secrets or know-how relating to x its present or future products technologies sales customers employees investors prospects markets or businesses in which there is a proprietary interest and that there is a legitimate business reason for guarding against unauthorized use or disclosure it contains agreement to liquidated_damages of dollar_figure for disclosure of such information and express waiver of rights to contest an injunction against violation of the non-compete clauses employees either through public seminars or through counseling to individuals your managing director worked for a credit card issuer as collections manager and your sales director has worked with several credit counseling organizations as a salesperson counselor there is no financial education material on your website and you have not described any education provided by your neither your trust nor your operating accounts have been audited by an independent party the contract that you use with your clients includes a paragraph that refers to my attorneys whom i have engage sic separately to assist me and x the package of client materials that you provided also includes a contract with a law firm the contract asserts that its purpose is to assist you and your agent x who you have advised us that you have engaged separately as your agent to reduce settle and otherwise use their best efforts to compromise your debts with your creditors in correspondence dated date you stated that you do not provide any compensation to the attorney nor share any fees with him or his firm he assists your clients in reducing calls from collection agents and provides an hour of free consultation to any client who desires it for help with credit and financial matters you stated that you have not considered working with or referring clients to other attorneys because this one has worked with your clients for a long time and you have had no complaints about his services law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and certain other enumerated purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_1_501_c_3_-1 of the regulations provides that an organization is not operated as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations requires an applicant organization to show in 70_tc_352 the court found that a in 302_f2d_934 ct_cl in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from one carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose however it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore the organization was not entitled to exemption corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees the court held that a vegetarian restaurant and health foods store that adhered to the in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court in 950_f2d_365 7th cir aff’g 70_tc_352 in 283_fsupp2d_58 d d c the court principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were managing a restaurant and health food store operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods concluded that the foundation was operated for a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for- profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 of the regulations the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization the service found that by aiding low-income individuals and families who have financial formed to help reduce personal bankruptcy by informing the public about personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who had financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed them on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in consumer credit counseling service of alabama inc v united_states a f t r 2d ria d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it the consumer credit counseling service of alabama is an umbrella organization made up advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship finally the court found that the law did not require that an organization must perform its the first requirement for organizations desiring to be recognized as exempt from federal it is clear that you are offering financial services to the general_public in a commercial rationale based on the information that you have submitted we cannot find that you are entitled to exempt status under sec_501 of the code because you are operated for a significant non-exempt commercial purpose rather than exclusively for exempt purposes income_tax under sec_501 is to be operated exclusively for an exempt_purpose sec_1_501_c_3_-1 of the regulations supra the sole service that you provide is to hold funds for debtors and attempt to use them to pay off debts you do not claim to restrict your services to a charitable_class in fact you require a potential customer to have a job and at least dollar_figure in monthly income you do not claim to provide any education unlike the organizations in revrul_69_241 and consumer credit counseling of alabama supra manner the court in living faith supra held that one may infer the purpose of an organization by examining its methods of operation many aspects of your operations resemble those of for- profit enterprises you do not restrict your services to low-income individuals or some other charitable_class you purchase names and telephone numbers referred to as leads from for- profit enterprises including the credit card companies the process of calling people who have not contacted you in order to sell them something is the commercial process known as telemarketing if the leads do not meet the criteria for your financial product you do not counsel the people whom you have called or provide a different financial service but simply tell them to search the internet experience in commercial not educational or charitable organizations you refer to the employees who speak with potential customers as your sales department their job is to contact people who have never heard of you through phone numbers you purchased from a your staff structure also reflects your commercial operation you hired managers with competition with commercial entities is a factor used by many courts to assess your financial structure also resembles that of a for-profit entity rather than an exempt commercial broker the sales employees are rewarded with commissions based upon the amount of debt that customers bring to your program because your revenue is derived entirely from fees linked to the amount of debt this means that you are rewarding employees for increasing your earnings rather than for providing any benefit to customers or the community commercial purpose see b s w group living faith and airlie foundation supra the confidentiality and non-competition agreement that your employees are required to sign is a strong indication of your commercial purpose it is premised on the idea that you are competing with other debt negotiation and debt reduction firms and therefore would be irreparably harmed by disclosure of your trade secrets to your competitors or by your employees working for your competitors the agreement defines confidential information as any information in which there is a proprietary interest and that there is a legitimate business reason for guarding against unauthorized use or disclosure only for-profit entities have proprietary interests the difference between commercial and exempt_organizations is that commercial ones are operated for the benefit of the owners and thus have proprietary or ownership interests while exempt_organizations are operated for the benefit of the public the business reason for guarding them is to maintain the highest level of return to the owners exempt_organizations create benefit for the community and do not attempt to maximize the return to those running the organization organizations see b s w group and easter house supra you do not plan to solicit grants donations or volunteer services rather you charge fees based upon the amount of debt held by your clients rather than on the cost of the services that you provide the fees you charge are very significant often thousands of dollars the entire first month’s payment from each customer is retained for your fee thereafter you deduct of each month’s payment as your fee this slows the accumulation of the amounts to pay off the debts if a customer terminates his program your fees are not returned to him on your web site and no printed materials only an insubstantial portion of the activity of an exempt_organization may further a non- exempt_purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if we agreed that you were organized and operated for an exempt_purpose the fact that you also have a substantial non-exempt purpose would make you ineligible for exempt status specifically the court in better business bureau held that if education is conducted for a non-exempt purpose the organization will not be recognized as exempt commercial purpose is not primary but merely incidental to the exempt_purpose american institute for economic research supra in that case the court assumed that the organization’s publication of materials concerning economic issues and individual securities was an educational activity however the organization had an additional significant commercial purpose the court found evidence that the organization charged fees for the materials that earned profit that its methods were commercial ones and that it was engaged in a service when an organization has an additional commercial purpose it must demonstrate that the you offer no financial education no public seminars no private counseling no information a second commercial purpose is to direct earnings to a few related_persons an one commercial purpose for which you seek exempt status is shelter from the credit commonly associated with a commercial enterprise it concluded that the business_purpose was primary and not incidental to an educational purpose and therefore the organization was not entitled to be regarded as exempt american institute for economic research supra repair organizations act croa supra croa forbids any untrue or misleading statements concerning credit repair and forbids advance_payment meaning payment before services are rendered it defines credit repair as anyone using interstate commerce to perform or represent that the person can or will perform any service to improve a consumer’s credit record credit history or credit rating sec_501 organizations are excluded from regulation under croa because you require payment in advance of services and make statements that may be challenged as misleading croa would prevent you from conducting your business as a for- profit enterprise this reason for seeking exempt status is a commercial purpose organization that seeks exemption from federal income taxes must benefit the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1_501_c_3_-1 and sec_1_501_a_-1 supra your organizational structure and manner of operation create a risk of benefit to your creator and primary employee the compensation of the managing director is decided by your three-person board all of whom are close family members you do not have an independent board accountability to a public body or to donors or any other mechanism to prevent inurement or private benefit using exempt status to avoid the restrictions of croa augments this private benefit in addition it appears that you may provide more than an incidental amount of private benefit to an affiliated law firm by referring all of your clients to one attorney the agreement that you give to each client names a specific attorney c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal accordingly you do not qualify for exemption as an organization described in section contributions to you are not deductible under sec_170 of the code if you decide to protest this ruling your protest statement should be sent to the address in the event this ruling becomes final it will be made available for public inspection under if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice internal_revenue_service te_ge se t eo ra t constitution ave n w pe washington d c lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number if you do not intend to protest this ruling and if you agree with our proposed deletions as sincerely
